Chapman, J.
It appears that the defendant, a deputy sheriff, had an execution in favor of George Johnson and another against the Somerville Dyeing and Bleaching Company, a corporation, committed to him for service. In the suit, the present plaintiff had, among others, been summoned as a stockholder, and had been adjudged liable as such stockholder for the debt, and execution had issued accordingly, upon which his property *165was taken by the defendant. The present action is brought to recover damages for this seizure of the plaintiffs property. By St. 1851, c. 315, § 3, he was liable to have his property taken, as a stockholder, if no property of an officer of the corporation could be found to satisfy the execution. But he was also an officer, and the only officer of the corporation who had any property. This brings him within the terms of the statute, and justifies the defendant in levying the execution upon his property, after a demand made upon the corporation, and a refusal to pay the same. It is immaterial whether it is taken from him as a stockholder or as an officer.
E. F. Hodges, for the plaintiff.
A. A. Ranney, for the defendant, was not called upon.
The plaintiff contends that he is not liable as a stockholder until it is established that he is also liable as an officer; and that to make him liable as an officer it must appear that he has violated some official duty within the provisions of Rev. Sts. c. 38. Cases may be stated by which it will appear that St. 1851, c. 315, was framed without taking into view all the cases that might arise under it; and it is manifest that our existing statutes relating to the liability of the officers and stockholders of manufacturing corporations need a careful revision. But in a case like this, where the officer is also a stockholder, and has been adjudged liable as a stockholder, no difficulty arises. To hold that he is not liable would nullify the statute.

Exceptions overruled